Citation Nr: 0102327	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation greater than the currently 
assigned 40 percent for service-connected lumbosacral strain 
with left sciatica and limitation of motion.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

REMAND

The appellant had verified active service from June 1979 to 
August 1993, as well as over five years of prior credited 
active service.  

This matter is before the Board of Veterans' appeals (Board) 
on appeal from a rating decision in December 1993 that 
granted service connection for lumbosacral strain with left 
sciatica and assigned a zero percent evaluation.  

The appellant disagreed with the evaluation assigned and 
initiated an appeal.  While the appeal was in remand status, 
the evaluation was increased.  A rating decision in August 
1994 assigned a 10 percent evaluation, effective from 
September 1, 1993.  The appellant presented testimony at a 
Board hearing in June 1996 and the case was remanded in 
September 1996 for further development.  A rating decision in 
February 1997 assigned a 20 percent evaluation, effective 
from December 22, 1994.  

In a March 1998 decision the Board denied entitlement to an 
increased evaluation for his service-connected lumbosacral 
spine disability.  This Board decision was vacated by a 
September 1998 Order of the United States Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims) 
(the Court), which granted a Joint Motion to Remand.  The 
Board remanded the claim to the RO in January 1999 for 
further development.  A rating decision in January 2000 
assigned a 40 percent evaluation, effective from May 14, 
1998, as it was to the veteran's advantage to be rated under 
the criteria for limitation of motion of the lumbar spine.  
The service-connected low back disability is now 
characterized as lumbosacral strain with left sciatica and 
limitation of motion.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the act, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In a letter dated in February 2000, the appellant's attorney 
contends that the appellant should be rated 60 percent for 
intervertebral disc syndrome under Diagnostic Code 5293 based 
on the Compensation and Pension examination report of 
December 1999.  He asks that if such a rating is not 
warranted based on the December 1999 examiner's report due to 
insufficient detail, then the matter be resubmitted to the 
medical examiner for clarification of a diagnosis to support 
that rating.  The appellant's attorney also raised the issue 
of entitlement to individual unemployability or an 
extraschedular evaluation, which were addressed and denied in 
a June 2000 rating decision.  

The appellant's attorney wrote in October 2000 that an 
evaluation based on limitation of motion under Diagnostic 
Code 5292 does not compensate the appellant for the 
neurological condition due to his back disorder and that an 
additional rating for incomplete paralysis of the sciatic 
nerve under Diagnostic Code 8520 should be awarded.  He also 
contends, that in the alternative, the appellant could be 
rated under Diagnostic Code 5293 in light of the evidence of 
neurological involvement and disc disease.  

The initial grant of service connection for lumbosacral 
strain included left sciatica apparently based on the 
diagnosis by the VA examiner in November 1993.  At the 
appellant's personal hearing in June 1996, he testified that 
he had pain in his right leg.  In addition, evidence in the 
claims file shows complaints of pain radiating into both 
legs.  Although the veteran complains of leg pain, the 
medical evidence raises a question as to whether the leg 
pain, is, in fact, sciatic.  A VA examiner in December 1996 
said that the pain in the thighs was not a sciatic type of 
pain.  However, in May 1998, a VA examiner found definite 
evidence of radiculopathy in the right leg characterized by 
pain down the right leg to the ankle and atrophy of the right 
calf.  A VA examiner in December 1999 said that the pain down 
the appellant's right leg to the ankle indicated some sciatic 
component to his back trouble.  The diagnosis was 
degenerative arthritis of the lumbar spine.

The appellant's attorney observes that although the service 
connected lumbosacral strain includes left sciatica, it does 
not include right sciatica although there is medical evidence 
showing sciatica of the right leg.  He requests that the 
rating be increased to account for the right sciatica or, in 
the alternative, that secondary service connection be granted 
for the right sciatica.  Inasmuch as the issue of whether any 
right leg sciatica is related to the service-connected 
lumbosacral spine disability is deemed to be "inextricably 
intertwined" with the issue of an increased evaluation for 
lumbosacral strain with left sciatica and limitation of 
motion, this issue is referred to the RO for adjudication.  
Further examination is appropriate.  

Additionally, the May 1998 X-ray report reflects an 
impression of disc space narrowing at the L5-S1 level for 
which CT evaluation was suggested.  Although the claims file 
includes the report of an MRI of the lumbar spine performed 
at the Pittsburgh VAMC in October 1996, it does not appear 
that a CT scan was afforded the appellant after the 
suggestion of the May 1998 radiologist.  

The record also shows that after several attempts to obtain 
information from Preston County Sheltered Workshop (Preston) 
a reply was received in October 1999 stating that the writer 
could only verify the appellant's employment at the workshop 
from May to September 1996.  It was noted that the 
appellant's records were on microfilm and Preston did not 
have a microfilm reader.  A request should be made to Preston 
to have the microfilm read and a copy sent to the RO or in 
the alternative, lend the microfilm to the RO where it can be 
read, and the record associated with the appellant's claims 
file.

As the appellant is represented by an attorney, in all 
contacts with the appellant, it is important that the 
provisions of VBA Circular 21-92-4 (May 13, 1992) be 
followed.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  The RO should contact the appellant 
through his attorney and ask that he 
provide the names and addresses of all 
health care providers who afforded him 
treatment for his back disability since 
December 1999.  After obtaining any 
necessary permission from the appellant, 
the RO should obtain copies of all 
treatment records and associate them with 
the claims folder. 

3.  The RO should request from Preston 
County Work Shelter the records 
pertaining to the appellant's 
participation in the vocational 
rehabilitation program.  The request 
should ask that if Preston is still 
unable to provide a copy of the records 
from the microfilm, the microfilm be lent 
to the RO where a copy can be made.  The 
records should be associated with the 
claims file.

4.  The appellant should be afforded a VA 
examination by the appropriate 
specialist, to include X-ray studies and 
a neurological examination, if indicated, 
in order to determine the nature and 
severity of his lumbosacral spine 
disability.  The examiner must be 
provided with the claims folder and a 
copy of the complete remand, the review 
of which should be noted in the 
examination report.  The examination 
should include a VA CT examination as 
suggested by the examiner in May 1998.  

The examiner should be requested to 
report range of motion of the lumbar 
spine in degrees of arc in all planes 
with a description of the normal range of 
motion of the lumbar spine.  The examiner 
should make a specific finding as to 
whether sciatica of the left leg and/or 
right leg is shown.  The examiner should 
make a specific finding regarding any 
atrophy of either leg, and, if present, 
the extent, and whether it is secondary 
to the lumbosacral spine disability.  The 
examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the appellant, results in 
functional loss.  

The examiner should carefully elicit all 
of the appellant's subjective complaints 
concerning his low back and legs, and 
offer an opinion as to whether there is 
adequate pathology present to support the 
level of each of the appellant's 
subjective complaints, including, but not 
limited to, muscle spasm, stiffness, 
pain.  The examiner should characterize 
the degree of any pain the appellant 
experiences and identify the pathology 
responsible for the pain.  

As the veteran has been diagnosed with 
herniated lumbar disc on the right side 
(May 1998 VA examination report), the 
examiner should express an opinion as to 
the relationship between the herniated 
disc and the service-connected 
lumbosacral strain.  The examiner should 
also comment on the relationship between 
any right leg radiculopathy and the 
service-connected lumbosacral strain. 

As the veteran has been diagnosed with 
degenerative arthritis of the lumbar 
spine (December 1999 VA examination 
report), the examiner also should express 
an opinion as to the relationship between 
the degenerative arthritis and the 
service-connected lumbosacral strain.  

The examiner should also make a specific 
determination as to whether each of the 
appellant's subjective complaints is 
related to his service-connected low back 
disability.  

It is requested that the examiner also 
provide explicit responses to the 
following questions:

Does the service-connected 
lumbosacral strain with sciatica 
cause weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
and their effect on the ability of 
the appellant to perform average 
employment in a civil occupation?

The examiner is requested to 
specifically comment on whether pain 
is visibly manifested on movement, 
and, if so, to what extent; the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected 
disability; or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected lumbosacral strain with 
left sciatica.  The examiner should 
also comment on whether there are 
other objective indications of the 
extent of the appellant's pain, such 
as the type of medication he is 
taking or the type of any treatment 
he is receiving.

5.  When the above requested development 
is completed to the extent possible, the 
RO should review the case and undertake 
additionally indicated development.  The 
RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998). 

6.  After completion of the above 
requested development to the extent 
possible, the RO should again review the 
claim for an increased evaluation for 
lumbosacral strain with left sciatica.  
The RO should address the issue of 
whether secondary service connection is 
warranted for right leg sciatica, if 
shown, and whether the right leg sciatica 
should be included in the service 
connected lumbosacral strain with left 
sciatica and limitation of motion and if 
so, whether an increased rating is 
warranted.  The RO should consider 38 
C.F.R. §§ 4.40, 4.45 and DeLuca V. Brown, 
8 Vet. App. 202 (1995), with respect to 
pain on motion and increased functional 
impairment on use.  The RO should also 
consider whether an evaluation is 
warranted under Diagnostic Codes 5293 and 
8520.

The review should include consideration 
of whether an extraschedular evaluation 
under 38 C.F.R. § 3.32l(b)(1) is 
warranted, with notification of the 
veteran as to the type of evidence that 
would tend to support an extraschedular 
rating and inclusion of 38 C.F.R. § 
3.32l(b)(1) in any subsequent 
supplemental statement of the case.

7.  The RO should take appropriate 
adjudicative action, and provide the 
appellant and representative, if any, 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed with any additional 
issue, the appellant and representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





